Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits
Claim Objections
Claims 5-8 is objected to because of the following informalities:  
Regarding Claim 5, line 1, “when the first dislocation member” should be changed to “the first dislocation member”. Line 2, “is in motion within a void range” should be changed to “configured to be moved within the void range”. Lines 3-4 “the second dislocation member remains still.” should be changed to “during which the second dislocation member remains still.”
Regarding Claim 6, line 1, “when the second dislocation member” should be changed to “the second dislocation member”. Line 2, “is in motion within a void range” should be changed to “configured to be moved within the void range”. Lines 3-4 “the first dislocation member remains still.” should be changed to “during which the first dislocation member remains still.” 
Regarding Claim 7, line 1,“when the first dislocation member” should be changed to “the first dislocation member”. Line 2, “is in motion within a void range” should be changed to “configured to be moved within the void range” lines 2-3, “a driving force” should be changed to “during which a driving force”.
Regarding Claim 8, line 1, “wherein when the second dislocation member” should be changed to “wherein the second dislocation member”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7, 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Notkin US20190128021A1.
Regarding Claim 1, Notkin teaches: An electronic lock, comprising: a turn piece (60) coupled with a cylinder connecting spindle (56); an electric motor (12) connected with a first bevel gear (44); and a dislocation transmission mechanism (unnumbered feature comprising: 34, 38) comprising a first dislocation member (34) coupled with the turn piece (Fig 2, coupled via 44, 26, and 56) and the cylinder connecting spindle (Fig 2, coupled via 44, and 36) and having an arc opening (36), and a second dislocation member (38) engaged with the first bevel gear (Figs 1-2, engaged with first bevel gear 44 via 42) and having a protrusion (40), in which the protrusion is configured to extend into the arc opening (Fig 3b), such that when the protrusion is engaged with either a first engaging portion (Fig 3B, 35 located in upper left) or a second engaging portion (Fig 3B, 35 located in lower right) at two ends of the arc opening, the first dislocation member is driven by the second dislocation member (Fig 3F; P0034 L5-11), and when the first dislocation member is in motion within a void range (Fig 3B, empty space within arc opening 36 between first and second engaging portions 35 upper left/lower right) defined by the arc opening, the first dislocation member fails to drive the second dislocation member (P0022-23; Figs 3B and 3D, protrusions 40 are not contacting first and second engaging portions 35 so the first dislocation member does not drive the second dislocation member 38).
Regarding Claim 3, Notkin teaches: The electronic lock as claimed in Claim 1, wherein the first dislocation member further comprises a dislocation shaft (37) and a light block plate (Fig 2, sides of teeth of first dislocation member 34 are the light block plates), in which the dislocation shaft is coupled with the cylinder connecting spindle (Figs 1-2, coupled via 37, 62, 42, 44, and 26), the turn piece (coupled via 37, 62, 42, 44, 26, and 56), and the electric motor (Fig 1, coupled via 34).
Regarding Claim 4, Notkin teaches: The electronic lock as claimed in Claim 1, wherein the first dislocation member and the second are connected with each other in series along with the same rotary axis and in a coaxial and moveable configuration (Fig 1-2, in series connection between first and second dislocation members on the same rotary axis in coaxial and moveable configuration can be seen), in which the protrusion is extended into the arc opening from a direction substantively parallel to the rotary axis (Fig 1, 3B, 3D, 3F, protrusions 40 extend in a direction substantively parallel to the rotary axis vertical in Fig 1, into/out of the page in Figs 3B, 3D, and 3F).
Regarding Claim 5, Notkin teaches: The electronic lock as claimed in Claim 1, wherein when the first dislocation member is in motion within a void range between and defined by the first engaging portion and the second engaging portion (Fig 3B, void range is space between first and second engaging portion 35 upper left and lower right respectively), the second dislocation member remains still (P0022-23; Figs 3B and 3D, second dislocation member remains still when first dislocation member is in motion within the void range).
Regarding Claim 7, Notkin teaches: The electronic lock as claimed in Claim 1, wherein when the first dislocation member is in motion within the void range defined by the arc opening, a driving force provided from the turn piece or the cylindrical connection spindle fails to drive the electric motor (Figs 3A-3D, P0021 L7-12, when first dislocation member 34 is in motion within the void range, turning of the turn piece 60, and therefore cylindrical connection spindle 56, will drive 44 which will rotate without driving the electric motor 12).
Regarding Claim 9, Notkin teaches: The electronic lock as claimed in Claim 1, wherein the arc opening is formed as a one-quarter arc aperture, a one-half arc aperture, a three-quarter arc aperture, or a C-shape arc aperture (Fig 3B, 3D, 3F, arc opening 36 is a half arc).
Regarding Claim 10, Notkin teaches: An electronic lock, comprising: a dislocation transmission mechanism (unnumbered feature comprising: 34, 38) comprising a first dislocation member (34) having an arc opening (36), and a second dislocation member (38) having a protrusion (40), in which the protrusion is configured to extend into the arc opening (Fig 3B); a turn piece (60) coupled with the first dislocation member (Fig 2, coupled via 44, 26, and 56) and a cylinder connecting spindle (Fig 2, coupled via 44, and 36); and an electric motor (12) connected with a first bevel gear (44) engaged with the second dislocation member (Figs 1-2, engaged with first bevel gear 44 via 42), 20wherein when the protrusion is engaged with either a first engaging portion (Fig 3B, 35 located in upper left) or a second engaging portion (Fig 3B, 35 located in lower right)  at two ends of the arc opening, the first dislocation member is driven by the second dislocation member (Fig 3F; P0034 L5-11), and when the first dislocation member is in motion within a void range (Fig 3B, empty space within arc opening 36 between first and second engaging portions 35 upper left/lower right) defined by the arc opening, the first dislocation member fails to drive the second dislocation member (P0022-23; Figs 3B and 3D, protrusions 40 are not contacting first and second engaging portions 35 so the first dislocation member does not drive the second dislocation member 38). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Notkin US20190128021A1, in view of Chen US 20150191936 A1.
Regarding Claim 2, Notkin teaches: A lock status detecting module (unnumbered feature comprising: 72, 15, and sides of teeth on 34) comprising: an optical sensor (72; P0025 L9-15) located on a lock status detecting substrate (15) to sense the movement of first dislocation member 34 via a light mask that moves with the first dislocation member (the sides of the teeth on 34). Notkin does not teach: The electronic lock as claimed in Claim 1, further comprising: a lock status detecting module comprising a plurality of optical coupler detecting slots detecting the light mask configured on a lock status detecting substrate, such that a direction of rotation, a current position, and a current angle of the first dislocation member are sensed by detecting the light mask by using the optical coupler detecting slots; and a micro controller unit commanding the electric motor based on the received direction of rotation, the current position, and the current angle. Chen teaches that it is known within the art to have a light mask (Chen: 50) that is detected by a plurality of optical coupler detecting slots (Chen: 60, 70) for sensing the rotating position of the light mask (P0032 L9-18. It is the position of the Examiner that the rotating position would include the details of direction of rotation, current position, and current angle) and a micro controller unit (Chen: 80) for controlling an electric motor (Chen: 20) based on the received signal from the optical coupler detecting slots (P0032 L9-21). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic lock of Notkin to include the plurality of optical detection slots and light mask of Chen to sense the direction of rotation, current position, and current angle of the first dislocation member resulting in more control of the motor and first dislocation member thereby increasing accuracy of the electronic lock.

Allowable Subject Matter
Claims 6, and 8, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 6, none of the prior art discloses or renders obvious an electronic lock having the combination of features recited in claim 6, The closest prior art of record, Notkin US2019128021A1, teaches an electronic lock having much of the claimed structure but fails to teach when the second dislocation member is in motion within a void range between and defined by the first and second engaging portions the first location member remains still. In Notkin, the second dislocation member 38 cannot move on its own, it can only move when the first dislocation member 34 moving as well.
Regarding Claim 8, none of the prior art discloses or renders obvious an electronic lock having the combination of features recited in claim 8, The closest prior art of record, Notkin US2019128021A1, teaches an electronic lock having much of the claimed structure but fails to teach a second bevel gear engaged with the first bevel gear in an intersected-rotary-axis configuration to transmit a driving force from the electric motor to the first dislocation member via either the first or second engaging portion
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847. The examiner can normally be reached Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C./Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675